Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 1 of 13 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 TRAXXAS, L.P.,                                §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §           Civil Action No. 2:18-cv-447
                                               §
 KID GALAXY, INC. and COSTCO                   §          JURY TRIAL DEMANDED
 WHOLESALE CORPORATION,                        §
                                               §
        Defendants.                            §


             ORIGINAL COMPLAINT FOR TRADEMARK INFRINGEMENT,
            UNFAIR COMPETITION, DILUTION, AND UNJUST ENRICHMENT


       COMES NOW Plaintiff Traxxas, L.P. and files this Original Complaint for Trademark

Infringement, Unfair Competition, Dilution, and Unjust Enrichment against Defendants Kid

Galaxy, Inc. and Costco Wholesale Corporation, alleging as follows:

                                 I. NATURE OF THE SUIT

       1.      This is a claim for infringement of a federally registered trademark, unfair

competition, and dilution arising under the Lanham Act, 15 U.S.C. § 1051 et seq., and related

claims for trademark dilution under Texas Business and Commerce Code § 16.103 and trademark

infringement, unfair competition, and unjust enrichment under Texas common law.

                                      II. THE PARTIES

       2.      Plaintiff Traxxas, L.P. (“Traxxas”) is a Texas limited partnership that maintains

its principal place of business in McKinney, Texas.
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 2 of 13 PageID #: 2




        3.          Defendant Kid Galaxy, Inc. (“Kid Galaxy”) is a Delaware corporation that does

business in Texas, directly or through intermediaries, and maintains its principal place of business

in Manchester, New Hampshire.

        4.          Defendant Costco Wholesale Corporation (“Costco”) is a Washington

corporation that does business in Texas, directly or through intermediaries, and maintains its

principal place of business in Issaquah, Washington.

                                  III. JURISDICTION AND VENUE

        5.          Pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a), this Court has

subject matter jurisdiction over the federal trademark infringement, unfair competition, and

dilution claims because those claims arise under the Lanham Act, 15 U.S.C. § 1051 et seq.

        6.          Pursuant to 28 U.S.C. § 1367(a), this Court has subject matter jurisdiction over the

state trademark infringement, unfair competition, trademark dilution, and unjust enrichment

claims because those claims arise from the same nucleus of operative facts as the federal trademark

infringement, unfair competition, and dilution claims.

        7.          This Court has specific personal jurisdiction over Kid Galaxy pursuant to due

process and the Texas Long Arm Statute because Kid Galaxy, directly or through intermediaries,

purposefully and voluntarily places one or more accused products into the stream of commerce

with the expectation that those infringing products will be purchased by consumers in Texas and

in this District.

        8.          This Court has general personal jurisdiction over Costco pursuant to due process

and the Texas Long Arm Statute because Costco maintains a regular and established place of

business in Texas, including at 3800 N. Central Expressway, Plano, Collin County, Texas 75074.




Original Complaint                                                                                Page 2
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 3 of 13 PageID #: 3




        9.       This Court further has specific personal jurisdiction over Costco pursuant to due

process and the Texas Long Arm Statute because Costco, directly or through intermediaries, sells

accused products in Texas and in this District, including at 3800 N. Central Expressway, Plano,

Collin County, Texas 75074.

        10.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b)-(d) for the reasons set

forth in Paragraphs 7-9 above, which are incorporated by reference herein.

                                      IV. BACKGROUND

A.      Traxxas and Its Trademarks

        11.      The business Traxxas operates was started in 1986. Since that time, Traxxas has

grown to become the number-one seller of Ready-to-Run nitro and electric model vehicles in the

United States.

        12.      Since at least September 12, 1986, Traxxas has continuously used the standard

characters “TRAXXAS” (the “TRAXXAS Mark”) in interstate commerce to identify, advertise,

and promote its radio-controlled model vehicles and parts therefor to the consuming public.

        13.      On February 6, 2007, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued to Traxxas United States Trademark Registration No. 3,205,399, which

comprises the standard characters “TRAXXAS” as applied to radio-controlled model vehicles and

parts therefor in International Class 028.

        14.      Traxxas’ right to use its TRAXXAS Mark has become incontestable.

        15.      In 1999, Traxxas launched the T-MAXX, the first nitro radio-controlled model

vehicle with a true forward/reverse transmission.




Original Complaint                                                                            Page 3
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 4 of 13 PageID #: 4




        16.     Since at least November 28, 1999, Traxxas has continuously used the standard

characters “T-MAXX” (the “T-MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        17.     On November 7, 2006, the USPTO duly and legally issued to Traxxas United States

Trademark Registration No. 3,169,710 (the “T-MAXX Registration”), which comprises the

standard characters “T-MAXX” as applied to radio-controlled model vehicles and parts therefor

in International Class 028. A true and correct copy of the T-MAXX Registration is attached hereto

as Exhibit A.

        18.     Traxxas’ right to use its T-MAXX Mark has become incontestable.

        19.     Since at least December 1999, Traxxas has continuously used the standard

characters “MAXX” (the “MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        20.     On January 2, 2007, the USPTO duly and legally issued to Traxxas United States

Trademark Registration No. 3,191,106 (the “MAXX Registration”), which comprises the standard

characters “MAXX” as applied to radio-controlled model vehicles and parts therefor in

International Class 028. A true and correct copy of the MAXX Registration is attached hereto as

Exhibit B.

        21.     Traxxas’ right to use its MAXX Mark has become incontestable.

        22.     Since at least December 4, 2000, Traxxas has continuously used the standard

characters “E-MAXX” (the “E-MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        23.     On May 12, 2009, the USPTO duly and legally issued to Traxxas United States

Trademark Registration No. 3,619,270 (the “E-MAXX Registration”), which comprises the



Original Complaint                                                                         Page 4
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 5 of 13 PageID #: 5




standard characters “E-MAXX” as applied to radio-controlled model vehicles and parts therefor

in International Class 028. A true and correct copy of the E-MAXX Registration is attached hereto

as Exhibit C.

        24.     Traxxas’ right to use its E-MAXX Mark has become incontestable.

        25.     Since at least July 17, 2009, Traxxas has continuously used the standard characters

“MINI MAXX” (the “MINI MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        26.     On October 13, 2009, the USPTO duly and legally issued to Traxxas United States

Trademark Registration No. 3,697,101 (the “MINI MAXX Registration”), which comprises the

standard characters “MINI MAXX” as applied to radio controlled scale model vehicles equipped

with an electric motor or an internal combustion engine, a wireless control signal receiver mounted

on the vehicle enabling remote control of vehicle speed and steering, and parts therefor in

International Class 028. A true and correct copy of the MINI MAXX Registration is attached

hereto as Exhibit D.

        27.     Since at least October 30, 2015, Traxxas has continuously used the standard

characters “X-MAXX” (the “X-MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        28.     On December 27, 2016, the USPTO duly and legally issued to Traxxas United

States Trademark Registration No. 5,110,758 (the “X-MAXX Registration”), which comprises the

standard characters “X-MAXX” as applied to radio-controlled model vehicles and parts therefor

in International Class 028. A true and correct copy of the X-MAXX Registration is attached hereto

as Exhibit E.




Original Complaint                                                                           Page 5
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 6 of 13 PageID #: 6




         29.    The TRAXXAS Mark, on one hand, and the T-MAXX Mark, the MAXX Mark,

the E-MAXX Mark, the MINI MAXX Mark, and the X-MAXX Mark (collectively, the “Traxxas

MAXX Marks”), on the other hand, each contain the standard characters “XX.”

         30.    As a result of Traxxas’ long use and promotion of the Traxxas MAXX Marks, the

Traxxas MAXX Marks have become distinctive to designate Traxxas, to distinguish Traxxas and

its products from those of others, and to distinguish the source or origin of Traxxas’ products. As

a result of these efforts by Traxxas, the consuming public in Texas and throughout the United

States widely recognizes and associates the Traxxas MAXX Marks with Traxxas.

         31.    As a result of Traxxas’ long use and promotion of the Traxxas MAXX Marks in

Texas and elsewhere, Traxxas has acquired valuable common law rights in the Traxxas MAXX

Marks.

         32.    The Traxxas MAXX Marks are famous pursuant to 15 U.S.C. § 1125(c) and Texas

Business and Commerce Code § 16.103.

B.       Defendants’ Infringing Activities

         33.    Kid Galaxy, directly or through intermediaries such as Costco, sells, offers for sale,

and distributes radio-controlled model vehicles (the “Accused MAXX Vehicles”), such as the one

shown below, under the name “MAXX”:




Original Complaint                                                                              Page 6
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 7 of 13 PageID #: 7




        34.     Kid Galaxy, directly or through intermediaries, purposefully and voluntarily places

the Accused MAXX Vehicles into the stream of commerce with the expectation that they will be

purchased by consumers in Texas and in this District.

        35.     The Accused MAXX vehicles are purchased by consumers in Texas and in this

District.

        36.     Kid Galaxy is using the “MAXX” name in commerce.

        37.     Kid Galaxy is not affiliated with or sponsored by Traxxas and has not been

authorized by Traxxas to use the Traxxas MAXX Marks or any confusingly similar marks.

        38.     Kid Galaxy began using the “MAXX” name after the Traxxas MAXX Marks

became famous and distinctive.

        39.     Costco sells, offers for sale, and distributes the Accused MAXX Vehicles in Texas

and in this District, including at 3800 N. Central Expressway, Plano, Collin County, Texas 75074.

        40.     Costco is using the “MAXX” name in commerce.

        41.     Costco is not affiliated with or sponsored by Traxxas and has not been authorized

by Traxxas to use the Traxxas MAXX Marks or any confusingly similar marks.

        42.     Costco began using the “MAXX” name after the Traxxas MAXX Marks became

famous and distinctive.

C.      Effect of Defendants’ Infringing Activities

        43.     Defendants’ unauthorized use of the “MAXX” name is likely to cause confusion,

to cause mistake, or to deceive customers and potential customers of the parties, at least as to some

affiliation, connection, or association of Kid Galaxy or Costco with Traxxas, or as to the origin,

sponsorship, or approval of the Accused MAXX Vehicles by Traxxas.




Original Complaint                                                                             Page 7
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 8 of 13 PageID #: 8




        44.     Defendants’ unauthorized use of the “MAXX” name falsely designates the origin

of the Accused MAXX Vehicles and falsely and misleadingly describes and represents facts with

respect to Defendants and the Accused MAXX Vehicles.

        45.     Defendants’ unauthorized use of the “MAXX” name enables Defendants to trade

on and receive the benefit of goodwill built up at great labor and expense by Traxxas over many

years, and to gain acceptance for the Accused MAXX Vehicles not solely on their own merits, but

on the reputation and goodwill of Traxxas, its Traxxas MAXX Marks, and its products.

        46.     Defendants’ unauthorized use of the “MAXX” name is likely to cause dilution of

the famous Traxxas MAXX Marks.

        47.     Defendants’ unauthorized use of the “MAXX” name unjustly enriches Defendants

at Traxxas’ expense. Defendants have been and continue to be unjustly enriched, obtaining a

benefit from Traxxas by taking undue advantage of Traxxas and its goodwill.

        48.     Specifically, Defendants have taken unfair advantage of Traxxas by trading on and

profiting from the goodwill in the Traxxas MAXX Marks developed and owned by Traxxas,

resulting in Defendants wrongfully obtaining a monetary and reputational benefit for their own

business and products.

        49.     Defendants’ unauthorized use of the “MAXX” name removes from Traxxas the

ability to control the nature and quality of products provided under the Traxxas MAXX Marks and

places the valuable reputation and goodwill of Traxxas in the hands of Defendants, over whom

Traxxas has no control.

        50.     Unless these acts of Defendants are restrained by this Court, these acts will continue

and will continue to cause irreparable injury to Traxxas and to the public for which there is no

adequate remedy at law.



Original Complaint                                                                              Page 8
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 9 of 13 PageID #: 9




         51.    On October 25, 2018, Traxxas notified Costco of Traxxas’ rights in the Traxxas

MAXX Marks and of Costco’s infringement of those rights by letter sent via Federal Express and

email.

                                           V. CLAIMS

A.       Federal Trademark Infringement

         52.    Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

         53.    Defendants’ acts complained of herein constitute infringement of Traxxas’

federally registered Traxxas MAXX Marks in violation of 15 U.S.C. § 1114(1).

B.       Federal Unfair Competition

         54.    Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

         55.    Defendants’ acts complained of herein constitute unfair competition in violation of

15 U.S.C. § 1125(a).

C.       Federal Trademark Dilution

         56.    Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

         57.    Defendants’ acts complained of herein constitute dilution of Traxxas’ famous

Traxxas MAXX Marks in violation of 15 U.S.C. § 1125(c).

D.       Texas Trademark Infringement

         58.    Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.




Original Complaint                                                                           Page 9
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 10 of 13 PageID #: 10




         59.     Defendants’ acts complained of herein constitute trademark infringement in

 violation of Texas state common law.

 E.      Texas Unfair Competition

         60.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         61.     Defendants’ acts complained of herein constitute unfair competition in violation of

 Texas state common law.

 F.      Texas Trademark Dilution

         62.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         63.     Defendants’ acts complained of herein constitute dilution of Traxxas’ famous

 Traxxas MAXX Marks in violation of Texas Business and Commerce Code § 16.103.

 G.      Texas Unjust Enrichment

         64.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         65.     Defendants’ acts complained of herein constitute unjust enrichment of Kidztech at

 Traxxas’ expense in violation of Texas state common law.

                                            VI. DAMAGES

         66.     Traxxas repeats and incorporates by reference the allegations of the foregoing

 paragraphs as if fully set forth herein.

         67.     Defendants’ acts complained of herein have damaged Traxxas in an amount to be

 proven at trial, but no less than Defendants’ profits under 15 U.S.C. § 1117(a).




 Original Complaint                                                                          Page 10
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 11 of 13 PageID #: 11




                                  VII. PRAYER FOR RELIEF

         Traxxas respectfully requests the following relief:

         a.      A judgment in favor of Traxxas that each Defendant has infringed the Traxxas

 MAXX Marks under federal and Texas state common law, as described herein;

         b.      A judgment in favor of Traxxas that each Defendant has unfairly competed with

 Traxxas under federal and Texas state common law, as described herein;

         c.      A judgment in favor of Traxxas that each Defendant has diluted Traxxas’ famous

 Traxxas MAXX Marks under federal and Texas state common law, as described herein;

         d.      A judgment in favor of Traxxas that each Defendant has been unjustly enriched at

 Traxxas’ expense under Texas state common law, as described herein;

         e.      A permanent injunction:

                 (1)    enjoining each Defendant, its officers, directors, agents, subsidiaries,

                        employees, successors, and assigns, and all persons acting in privity,

                        concert, or participation with it, from using the Traxxas MAXX Marks and

                        any other mark or design that is confusingly similar to or likely to cause

                        dilution of the Traxxas MAXX Marks (including but not limited to the

                        “MAXX” name), and from any attempt to retain any part of the goodwill

                        misappropriated from Traxxas;

                 (2)    requiring each Defendant, its officers, directors, agents, subsidiaries,

                        employees, successors, and assigns, and all persons acting in privity,

                        concert, or participation with it, to deliver up and destroy all Accused

                        MAXX Vehicles, as well as all signage, advertisements, commercials,

                        Internet postings and advertisements, and any other material bearing or



 Original Complaint                                                                        Page 11
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 12 of 13 PageID #: 12




                         using the “MAXX” name or any other mark or design that is confusingly

                         similar to or likely to cause dilution of the Traxxas MAXX Marks; and

                 (3)     requiring each Defendant to file with this Court and to serve upon Traxxas,

                         within thirty days after the entry and service on that Defendant of the

                         injunction, a report in writing and under oath setting forth in detail the

                         manner and form in which the Defendant has complied with the injunction;

         f.      A judgment and order directing an accounting to determine each Defendant’s

 profits resulting from the activities complained of herein, including each Defendant’s profits for

 any continuing post-verdict or post-judgment activities, and that such profits be paid over to

 Traxxas, increased as the Court finds to be just under the circumstances of this case;

         g.      A judgment and order requiring Defendants to pay Traxxas its damages sustained

 as a result of their activities described herein, including supplemental damages for any continuing

 post-verdict or post-judgment activities with an accounting as needed;

         h.      A judgment and order requiring Defendants to pay Traxxas its costs, expenses, and

 pre-judgment and post-judgment interest; and

         i.      Such other and further relief as the Court deems just and proper.

                                      VIII. JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Traxxas requests a jury trial of all issues

 triable of right by a jury.




 Original Complaint                                                                             Page 12
Case 2:18-cv-00447-JRG-RSP Document 1 Filed 10/30/18 Page 13 of 13 PageID #: 13




  Dated: October 30, 2018               Respectfully submitted,

                                        By: /s/ William E. Davis, III
                                        William E. Davis, III
                                        Texas State Bar No. 24047416
                                        bdavis@bdavisfirm.com
                                        Christian J. Hurt
                                        Texas State Bar No. 24059987
                                        churt@bdavisfirm.com
                                        Edward Chin (Of Counsel)
                                        Texas State Bar No. 50511688
                                        echin@bdavisfirm.com
                                        Debra Coleman
                                        Texas State Bar No. 24059595
                                        dcoleman@bdavisfirm.com
                                        The Davis Firm, PC
                                        213 N. Fredonia Street, Suite 230
                                        Longview, Texas 75601
                                        Telephone: (903) 230-9090
                                        Facsimile: (903) 230-9661

                                        Counsel for Plaintiff Traxxas, L.P.




 Original Complaint                                                           Page 13
